DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-27 of U.S. Patent No. 10,223,903. 	
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 10,223,903. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 26 of U.S. Patent No. 10,223,903 recites all of the limitations in claims 1, 8, and 15 of the present invention. 
Claims 2, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 10,223,903. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 27 of U.S. Patent No. 10,223,903 recites all of the limitations in claims 2, 9, and 16 of the present invention. 
Claims 3, 10, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,223,903. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of U.S. Patent No. 10,223,903 recites all of the limitations in claims 3, 10, and 17 of the present invention. 
Claims 4, 5, 11, 12, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,223,903. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of U.S. Patent No. 10,223,903 recites all of the limitations in claims 4, 5, 11, 12, 18, and 19 of the present invention. 
Claims 6,7, 13, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,223,903. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of U.S. Patent No. 10,223,903 recites all of the limitations in claims 6,7, 13, 14, and 20 of the present invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelvin (US 6,859,831).
Regarding claim 1, Gelvin discloses a method comprising:
determining, by a device application on a computing device (user interface, 1400, column 11, lines 30-54), a priority (col. 15, lines 5-20) of a plurality of applications on the computing device, wherein the plurality of applications are associated with a plurality of premises devices (col. 13, lines 45-63) of a premises management system (col. 57, lines 46-65); and
managing, by the device application and based on the priority, one or more interactions between the plurality of applications on the computing device (col. 13, line 45-col. 14, line 10, col. 14, lines 10-35, figures 15-16). 
Regarding claim 8, Gelvin discloses a non-transitory computer-readable medium comprising instructions that, when executed, cause:
determining, by a device application on a computing device(user interface, 1400, column 11, lines 30-54), a priority (col. 15, lines 5-20) of a plurality of applications on the computing device, wherein the plurality of applications are associated with a plurality of premises devices (col. 13, lines 45-63) of a premises management system (col. 57, lines 46-65); and
managing, by the device application and based on the priority, one or more interactions between the plurality of applications on the computing device (col. 13, line 45-col. 14, line 10, col. 14, lines 10-35, figures 15-16).
Regarding claim 15, Gelvin discloses a computing device comprising:
one or more processors (1102, 1104); and
instructions (col. 12, lines 3-45), that when executed by the one or more processors, cause the computing device to:
determine, by a device application on the computing device (user interface, 1400, column 11, lines 30-54), a priority (col. 15, lines 5-20) of a plurality of applications on the computing device, wherein the plurality of applications are associated with a plurality of premises devices (col. 13, lines 45-63) of a premises management system (col. 57, lines 46-65); and
manage, by the device application and based on the priority, one or more interactions between the plurality of applications on the computing device (col. 13, line 45-col. 14, line 10, col. 14, lines 10-35, figures 15-16).

Regarding claims 2, 9, and 16, Gelvin discloses wherein the managing the one or more interactions comprises at least one of responding to one or more resource requests, processing one or more resource requests, monitoring application behavior, or responding to one or more requests for a cache update (col. 14, lines 10-35).
Regarding claims 3, 10, and 17, Gelvin discloses wherein the one or more resource requests are associated with at least one of memory, caching, power, application version management, application updates, or caching or synchronizing user preferences (col. 14, lines 10-35).
Regarding claims 4, 11, and 18, Gelvin discloses wherein the plurality of premises devices comprises at least one of a camera, a thermostat control, an energy control, a door locking mechanism, a lighting control, a door sensor, a window sensor, a motion sensor, a glass break detector, a smoke detector, a fire sensor, or a flood sensor (col. 18, lines 38-59).
Regarding claims 5, 12, and 19, Gelvin discloses wherein the plurality of applications comprise at least one of a maintenance and service application, a camera application, a thermostat application, an energy application, a door application, a window application, a lighting application, a motion sensor application, a glass break detector application, a smoke detector application, a fire sensor application, or a flood sensor application (col. 15, lines 5-32).
Regarding claims 6, 13, and 20, Gelvin discloses wherein the computing device and the plurality of premises devices are located at a premises (col. 57, lines 46-65).
Regarding claims 7 and 14, Gelvin discloses wherein the premises management system comprises at least one of a security system or a home automation system located at the premises (col. 57, lines 46-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                    Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
December 3, 2022